  Case 1:21-cv-02210-KAM-RLM Document 28 Filed 06/11/21 Page 1 of 3 PageID #: 93




                                                                                                       WWW.RIVKINRADLER.COM

                                                                                                       926 RXR Plaza
                                                                                                       Uniondale, NY 11556-0926
                                                                                                       T 516.357.3000 F 516.357.3333


SHARI CLAIRE LEWIS
PARTNER
(516) 357-3292
shari.lewis@rivkin.com



                                                               June 11, 2021


VIA ECF
Hon. Kiyo A. Matsumoto
United States District Court
Eastern District of New York
255 Cadman Plaza
Brooklyn, New York

Re:         Mirvis et al v. Berkshire Hathaway, Inc. & Government Employees Insurance Company
            (a/k/a. GEICO),
            Docket No. 1:21-cv-2210 (KAM) (RLM)
            GEICO Request for Extension and Premotion Conference Seeking Stay

Dear Hon. Judge Matsumoto:

       We represent Defendant Government Employees Insurance Company (“GEICO”) in the
above-mentioned action. We write pursuant to Rule III.B of Your Honor’s Individual Rules and
Practices in Civil Cases to request a pre-motion conference with the Court concerning GEICO’s
proposed motion to stay all proceedings pending efforts to consolidate this action with related
proposed class actions pending before this Court and in other Districts as further discussed below.
GEICO also requests an extension of GEICO’s time to respond to the Complaint, which is presently
due on June 18, 2021, pursuant to Local Rule 7.1(d) and Rule II.E of Your Honor’s Individual Rules
and Practices, pending determination of its stay application and, as an alternative to the stay, until
the MDL Petition is decided.

       This case is the first of five currently pending proposed class actions filed in connection with
unauthorized access to GEICO’s systems that may have affected the personal information of
certain individuals, which GEICO began notifying potentially affected individuals of in April 2021.
GEICO’s response to the Complaint was initially due on May 19, 2021(ECF No. 5) and was
extended on consent by Order of Magistrate Judge Roanne L. Mann (ECF No. 10). It is therefore
presently due on June 18, 2021.

        Two related proposed class actions have been filed in this District and are currently pending
in this Court: Brody v. Berkshire Hathaway, Inc. and Government Employees Insurance Company,


 66 South Pearl Street, 11th Floor   25 Main Street                    477 Madison Avenue                   2649 South Road
 Albany, NY 12207-1533               Court Plaza North, Suite 501      New York, NY 10022-5843              Poughkeepsie, NY 12601-6843
 T 518.462.3000 F 518.462.4199       Hackensack, NJ 07601-7082         T 212.455.9555 F 212.687.9044        T 845.473.8100 F 845.473.8777
                                     T 201.287.2460 F 201.489.0495
   Case 1:21-cv-02210-KAM-RLM Document 28 Filed 06/11/21 Page 2 of 3 PageID #: 94


RIVKIN RADLER LLP
  Hon. Kiyo A. Matsumoto
  United States District Court
  Eastern District of New York
  June 11, 2021
  Page 2


  No. CV 21-2481 (KAM) (RLM) and Viscardi v. Government Employees Insurance Company dba
  GEICO et al., No. CV 21-2540 (KAM) (RLM). Responses to the Complaints in those actions are
  due on July 19. 2021. The remaining two actions are pending in the United States District Courts
  for the Southern District of California (Vennerholm v. GEICO Casualty Company et al, No. 21-cv-
  806-GPC) and District of Maryland (Connelly et al. v. Berkshire Hathaway, Inc. & Government
  Employee Insurance Company et al., No. 21-cv-1152-TDC). Each action seeks certification of
  overlapping nationwide classes of plaintiffs. GEICO proposes that coordination of the proposed
  class actions is warranted.

          The parties’ counsel in this case and the related cases are engaged in ongoing discussions
  regarding the potential avenues for consolidation and coordination. Counsel for GEICO have
  communicated with each attorney asserting the five proposed class actions. Each attorney
  representing these proposed class representatives has provided varying responses with respect to
  their position on proceeding given the similarity and substantial overlap between the five cases.
  Subject to these discussions, GEICO anticipates that it will petition the Judicial Panel on Multidistrict
  Litigation (“JPML”), pursuant to 28 U.S.C. § 1407, to transfer and consolidate this action with the
  four others for coordinated handling (the “MDL Petition”).

         Given that all of the proposed class actions relate to the same alleged underlying event and
  allege substantially identical claims, the JPML is likely to grant an MDL Petition. While an MDL
  Petition will seek to have the cases transferred to and consolidated in this District, the resolution of
  an MDL Petition may impact whether this action remains pending before Your Honor. Therefore,
  a stay until a decision by the JPML is rendered will promote judicial economy and avoid duplicative
  or possibly inconsistent adjudications. Because this case is at a preliminary stage, an extension
  will not cause undue delay or prejudice to any party. Conversely, absent a stay or extension,
  GEICO will suffer a clear hardship by having to defend the same issues in multiple forums. GEICO
  plans to seek a similar stay and extension in the other related actions.

         This Circuit “routinely” grants motions to stay proceedings pending JPML action. Royal Park
  Investments SA/NV v. Bank of Am. Corp., 941 F. Supp. 2d 367, 370 (S.D.N.Y. 2013); see also e.g.,
  Lee v. Equifax Info. Servs, LLC, No. CV 18-3133 (RRM), 2018 WL 8139008 (E.D.N.Y. Aug. 6,
  2018); Ritchie Capital Mgmt., LLC v. Gen. Elec. Capital Corp., 87 F. Supp. 3d 463 (S.D.N.Y. 2015);
  Pierre v. Prospect Mortg., LLC, No. 13-cv-453, 2013 WL 5876151 (N.D.N.Y Oct. 31, 2014); Krieger
  v. Merck & Co., Inc., No. 05-cv-6338L, 2005 WL 2921640 (W.D.N.Y. Nov. 4, 2005). Courts have
  also stayed actions sua sponte until the JPML rules on a motion. See, e.g., Geller v. Equafax, Inc.,
  No. 17-cv-81056-RLR, ECF No. 5 (S.D. Fla. Oct. 3, 2017).

         We have spoken with Philip Hines, Esq., of Held & Hines, LLP, counsel for the plaintiffs in
  this matter. Mr. Hines does not oppose staying this action pending hearing and determination of an
    Case 1:21-cv-02210-KAM-RLM Document 28 Filed 06/11/21 Page 3 of 3 PageID #: 95


RIVKIN RADLER LLP
  Hon. Kiyo A. Matsumoto
  United States District Court
  Eastern District of New York
  June 11, 2021
  Page 3


  MDL Petition. GEICO will promptly report the outcome of an MDL Petition to this Court, at which
  time it can be determined what, if any, new schedule should be entered in this matter.

          In addition, GEICO respectfully requests a further extension of time to respond to the
  Complaint while this Court considers GEICO’s proposed application for a stay and, as an alternative
  to staying the action, during the hearing and determination of the MDL Petition by the JPML. GEICO
  requests an extension sine die until 60 days from the date that the JPML issues a decision on the
  MDL Petition or such other interim date that the Court may require.

         This is GEICO’s second request for an extension of time to respond to the Complaint. Given
  the complexity of the issues, multiplicity of claims and evolving status of the related litigation,
  GEICO needed the initial time to assess the number and nature of the claims and determine the
  best mechanism to seek coordinated handling of the currently pending five proposed class actions
  that have been filed. Plaintiff’s counsel, Mr. Hines consents to this extension as well.

           We thank the Court for its attention to this matter.


                                              Respectfully submitted,

                                              RIVKIN RADLER LLP
                                              Shari Claire Lewis
                                              Shari Claire Lewis

                                              -and-

                                              Kristen Wenger, Esq. (pro hac vice)
                                              John Marino, Esq. (pro hac vice)
                                              Smith Gambrell & Russell, LLP


  cc: All counsel (by ECF)




  5316861.v1
